ATTENDANCE AT SPECIAL TRAINING SESSIONS NOT CONDITION TO HOLD OFFICE OF CERTAIN MUNICIPAL ELECTED OFFICERS Elected Clerks, treasurers or finance officers of municipalities are not required to attend training sessions conducted by the Commission for Training for Municipal Clerks, Treasurers and Finance Officers as a qualification for holding their office.  The Attorney General has considered your letter of March 4, 1971, wherein you refer to House Bill 1247 passed by the 1970 Oklahoma Legislature providing for municipal clerks training schools. You also state that you understand that this law would apply to elected officials as well as other employees. You then in effect asked the following question: "Are elected municipal clerks, treasurers or finance officers required to attend the training schools as provided in HB 1247 as a qualification for holding their office?" Your question is directed to House Bill 1247 enacted by the 1970 Oklahoma Legislature and now found in 11 O.S. 547.1 [11-547.1] through 11 O.S. 547.10 [11-547.10] (1970). This Act creates the Commission for Training for Municipal Clerks, Treasurers and Finance Officers and for the certification of municipal clerks, treasurers and finance officers. The definition of certain terms used in the Act are found in 11 O.S. 547.2 [11-547.2] (1970) which provides as follows: "As used herein, the town's `clerk' `treasurer' and `finance officer' shall mean any person who is at any time responsible for the financial records, or the keeping or making of any of them, of any city or town government coming within the provisions of this Act." The Commission for Training for Municipal Clerks, Treasurers and Finance Officers is created by 11 O.S. 547.3 [11-547.3] (1970). The powers and duties of the Commission are set forth in Section 547.4 which provides in part as follows: "In addition to other powers and duties conferred upon it by this Act, the Commission shall have the following powers and duties: "(1) To make and enforce such requirements and to do all other things as it may deem necessary in the development, administration and operation of training program to increase the efficiency of municipal clerks, treasurers and finance officers.; "(2) To conduct and to cooperate with others in conducting training programs, including itinerate training programs and district meetings; "(5) To develop such manuals and prescribe such procedures and tests as may be necessary for the fulfillment of the purposes of this Act, to determine criteria and to grade for the successful completion of training." Authority to issue annual certificates is provided in 11 O.S. 547.5 [11-547.5] (1970) which provides as follows: "Upon payment of the fee prescribed herein the Commission shall issue an annual certificate to any person, not less than eighteen (18) years of age and of good moral character, who has successfully completed the training provided for that class or grade of certificate. Said certificate shall expire on June 30 next following its issuance and may be renewed from year to year upon application to the Commission and payment of the fee. The Commission may refuse to renew such certificate upon failure of an applicant during the year to attend at least one training session offered or approved by it unless waived by action of the Commission. Each application for a certificate or renewal shall be accompanied by a payment of Ten Dollars ($10.00)." The Commission is granted authority in 11 O.S. 547.6 [11-547.6] to issue temporary certificates to persons who are first appointed or elected to the office of clerk, treasurer or finance officer.  There are no provisions in any of the above quoted statutes requiring an elected city official to attend training sessions by the Commission nor any requirement that an elected city official must possess a certificate from such Commission to be eligible for election to a city office. When a Commission is created by statute, its powers are limited to those granted by the applicable statute, which may not be enlarged by the Board itself. Boydston v. State, 277 P.2d 138. It is clear that the law does not require elected municipal clerks or treasurers to attend training sessions and that the law does not authorize the Commission to make such requirement, therefore elected officials are not required to attend training sessions.  It is, therefore, the opinion of the Attorney General that your question be answered as follows. Elected clerks, treasurers or finance officers of municipalities are not required to attend training sessions conducted by the Commission for Training for Municipal Clerks, Treasurers and Finance Officers as a qualification for holding their office.  (Marvin C. Emerson)